Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Kaiserman (US 2008/0083721), which shows a conductive transfer with tessellated cells (Figures 9, 10, 21D).  However, Kaiserman does not show the tessellated cells over the input track of the conductive layer, or the first non-conductive layer and second printed ink layer as recited in combination with other claimed elements.  Additionally, Child (US 2004/0051082), Schwarz (US 10,328,677), and Hill (US 7,592,276) also show tessellated conductive transfers are generally known.  However, even considering these additional references, the prior art does not disclose or suggest the configuration of the conductive layer, first non-conductive layer, and second printed ink layer as recited in combination with other claimed elements.
Additionally, the applications corresponding to Brook (US 2018/0117895; 15/384,566), Brook (US 2021/0251047; 17/258,194), Brook (US 2021/0360784; 17/277,959) also claim conductive transfers and have a same inventor/assignee.  These other claims are directed to distinct inventions which do not raise a double patenting issue.
For clarity of record, Examiner notes claim 10 is a dependent claim depending from claim 1, thus requiring all the features recited in claim 1.  Also, since there are three claim sets on file with the same filing date of 11/9/21, Examiner has annotated and attached the latest claim set for additional clarity of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792